SUMMARY ORDER
Plaintiffs-Appellants (“Plaintiffs”) appeal from a decision and order of the *16United States District Court for the Southern District of New York (Daniels, /.). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.2
We review the District Court’s dismissal of an action on collateral estoppel grounds de novo. Johnston v. Arbitrium, (Cayman Is.) Handels AG, 198 F.3d 342, 346 (2d Cir. 1999). For substantially the reasons stated by the court below, we find that the Plaintiffs’ Antiterrorism Act (“ATA”) claims, 18 U.S.C. § 2331 et seq., are barred under the doctrine of collateral estoppel. A party is collaterally estopped from raising an issue if “(1) the identical issue was raised in a previous proceeding; (2) the issue was actually litigated and decided in the previous proceeding; (3) the parties] had a ¾11 and fair opportunity to litigate the issue; and (4) the resolution of the issue was necessary to support a valid and final judgment on the merits.” Wyly v. Weiss, 697 F.3d 131, 141 (2d Cir. 2012).
The Plaintiffs contend that collateral es-toppel does not bar their ATA claims because the judgment in the prior proceeding was “non-final.” This argument is unavailing, as the decisión of the United States District Court for the District of Columbia in Kaplan v. Cent. Bank of the Islamic Republic of Iran, 961 F.Supp.2d 185 (D.D.C. 2013) (“Kaplan v. Central Bank”) is a final judgment for purposes of collateral estoppel, see Lummus Co. v. Commonwealth Oil Ref. Co., 297 F.2d 80, 82 (2d Cir. 1961), that satisfies all of the conditions for collateral estoppel, see Wyly, 697 F.3d at 141. The Plaintiffs’ attempt to treat Kaplan v. Central Bank, a final decision, and Kaplan v. Hezbollah, No. 09-CV-00646 (D.D.C. Apr. 8, 2009), a non-final decision, as a single case, is unavailing.
In addition, the District Court did not abuse its discretion in refusing to exercise supplemental jurisdiction over the Israeli state law claims in light of its dismissal of all of the Plaintiffs’ federal law claims. See 28 U.S.C. §§ 1367(a), (c); Lundy v. Catholic Health Sys. of Long Island, Inc., 711 F.3d 106, 118 (2d Cir. 2013).
Accordingly, we AFFIRM IN PART the judgment of the District Court as to Plaintiffs ATA and Israeli state law claims.

. These facts are described in further detail in the accompanying opinion, see Licci, 15-1580.